

116 HR 2191 IH: Veterans Cannabis Use for Safe Healing Act
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2191IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Steube (for himself and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo prohibit the Secretary of Veterans Affairs from denying a veteran benefits administered by the
			 Secretary by reason of the veteran participating in a State-approved
			 marijuana program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Cannabis Use for Safe Healing Act. 2.Veteran participation in State-approved marijuana programs (a)Provision of benefitsNotwithstanding any other provision of law, the Secretary of Veterans Affairs may not deny a veteran any benefit under the laws administered by the Secretary by reason of the veteran participating in a State-approved marijuana program.
 (b)ConsultationWith respect to a veteran who is enrolled in the system of patient enrollment under section 1705 of title 38, United States Code, and participates in a State-approved marijuana program, the Secretary shall ensure that physicians and other health care providers of the Veterans Health Administration—
 (1)discuss marijuana use with the veteran and adjust medical treatment plans accordingly; and (2)record such use in the medical records of the veteran.
 (c)Provision of informationNotwithstanding any other provision of law, the Secretary shall authorize physicians and other health care providers of the Veterans Health Administration of the Department of Veterans Affairs to—
 (1)provide recommendations and opinions to veterans who are residents of States with State-approved marijuana programs regarding the participation of veterans in such programs; and
 (2)complete forms reflecting such recommendations and opinions. (d)DefinitionsIn this section:
 (1)The term marijuana has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802). (2)The term State has the meaning given that term in section 101 of title 38, United States Code.
				